Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2020 has been entered.
  	Applicant’s amendment of 10 August 2020, in which claims 1-8, 11, 12 have been cancelled, and new claims 13-20 have been added, is acknowledged.
 	Claims 13-20 are pending.
Claims 19, 20 are withdrawn, as being drawn to a non-elected invention (based on Applicant’s Response of 26 June 2019 to the requirement for restriction/election).
Claims 13-18 are being examined on their merits herein.
Response to arguments of 10 August 2020
In view of Applicant’s amendment of 10 August 2020, all the rejections to claims 1-8, 11, 12 are herein withdrawn. Claims 1-8, 11, 12 have been cancelled.
Applicant’s arguments (Remarks of 10 August 2020, pages 5-9) against the rejection of claims 1-8 under 35 U.S.C. 103 over Moe, in view of Higashihara, have been carefully considered, because, even though claims 1-8 have been cancelled, they may be relevant to the newly added claims.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the fact that side effects are reported by Higashihara in treatment with tolvaptan (many drugs currently on the market produce side effects) does not diminish in any way the teaching that tolvaptan is effective to treat polycystic kidney disease.
The examiner maintains that Moe teaches that calcimimetic compound tecalcet, administered orally, is effective to treat cystic kidney disease, Moe also teaches that calcimimetic compounds of the invention can be administered together with vasopressin V2 receptor antagonists such as tolvaptan, and Higashihara teaches that tolvaptan is effective to treat cystic kidney disease. Therefore, one of ordinary skill in the art would have reasonably expected that combining calcimimetic tecalcet taught by Moe and a vasopressin V2 receptor antagonist which is tolvaptan, will result in a composition/product combination effective to treat cystic kidney disease. Since all composition components herein are known to be useful to treat cystic kidney disease, it is considered prima facie obvious to combine them into a single composition useful for the same purpose. At least additive therapeutic effects would have been reasonably expected.
The Declaration under 37 C.F.R. 1.132, signed by Dr. Giovanna Valenti, co-inventor, submitted on 10 August 2020, is acknowledged and considered.

Dr. Valenti attaches a literature reference by Tamma et al., J. Cell. Mol. Med. 2017, 21 (9), 1767-1780, and argues that vaptans including lixivaptan have the same mechanism of action inducing an aquaretic effect by blocking the vasopressin sensitive water channel Aquaporin-2. 
Dr. Valenti also argues (point 6, Declaration of 10 August 2020) that R568 is calcimimetic tecalcet- the examiner agrees with that.
The examiner acknowledges Dr. Valenti’s argument related to similar mechanism of action of vaptans, yet notes that synergy cannot be predicted, it has to be determined experimentally. Applicant is invited to present additional data in support of synergy measured with combinations of various vaptans, besides lixivaptan, with various calcimimetics, besides tecalcet, present in amounts within the instantly claimed ranges; Applicant is to consider amending the claims to be commensurate in scope with the data presented. 
In view of Applicant’s amendment of 10 August 2020, the examiner herein re-analyzes the data presented in the Declaration under 37 C.F.R. 1.132, signed by Dr. Giovanna Valenti, co-inventor, submitted on 17 January 2020, which had been acknowledged and considered in the office action mailed on 22 April 2020.
Dr. Valenti presents data (Figures 1-4), in the format of a Declaration, showing unexpected synergistic effect with the combination lixivaptan (LXV) and calcimimetic R568 in the treatment of polycystic kidney disease in two animal models of polycystic kidney disease: PCK rat and Pkd1RC/RC mice, which closely resemble the human PKD phenotype.

Further, claims 13-18 are drawn to combination of any vasopressin receptor antagonist, or any vaptan (in claim 14) and any one or more calcimimetics, wherein the antagonist of the vasopressin receptor is present in amounts between 30% and about 80% wt. of the combination, and said calcimimetic is present in amounts between 20% and 70% wt. of the combination. Yet, the synergistic effect in the treatment of polycystic kidney disease is seen with a composition containing 0.5 lixivaptan and 0.025% R568 (point 14, Declaration of 17 January 2020, weight ratio lixivaptan / R568 of 20 / 1), or with a composition comprising 0.5% lixivaptan and 0.04% R568 (point 17, Declaration, weight ratio lixivaptan / R568 of 12.5 / 1), none of which corresponds to the claimed weight ratio vasopressin antagonist/calcimimetic.
For these reasons, the examiner maintains that the data presented in the Declaration of 17 January 2020 is not commensurate in scope with the claimed invention.
 	Applicant is invited to present additional data, in the format of a Declaration under 37 C.F.R. 1.132, showing unexpected results with other combinations of vasopressin antagonists and calcimimetics, at different relative weight ratios, and to amend the claims to be commensurate in scope with the data presented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moe et al. (US 2008/0027052, published 31 January 2008, cited in PTO-892 of 22 April 2020), in view of Higashihara et al. (Clin J Am Soc Nephrol 2011, 6, 2499-2507, cited in IDS).
 	Moe (US 2008/0027052) teaches calcimimetic compound A 3-(2-chlorophenyl)-N-(1R)-(1-(3-methoxyphenyl)ethyl)-1-propanamine ([0162])

    PNG
    media_image1.png
    114
    234
    media_image1.png
    Greyscale

which is tecalcet, as being effective to treat cystic kidney disease, by reducing kidney cyst volume and fibrosis (Example 2, [0173]-[0177]). Tecalcet is the calcimimetic of instant claim 15.
Moe teaches compound A above (tecalcet) being administered orally (blended into food [0162]), as in instant claim 17, in a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient, as in instant claim 16, 18.
Moe teaches [0157] that the compounds and compositions of the invention can be administered together with vasopressin V2 receptor antagonists such as Tolvaptan or lixivaptan, which are vaptans as in the instant claim 14.


Higashihara et al. (Clin J Am Soc Nephrol 2011, 6, 2499-2507) teaches that tolvaptan, a V2-specific vasopressin receptor antagonist, is effective to treat polycystic kidney disease.

It would have been obvious to a person of ordinary skill in the art to use the teachings of Moe, or to combine the teachings of Moe and Higashihara, to arrive at the instant invention. 
The person of ordinary skill in the art at the time the invention was made would have been motivated to combine a calcimimetic compound such as compound A taught by Moe, 3-(2-chlorophenyl)-N-(1R)-(1-(3-methoxyphenyl)ethyl)-1-propanamine, which is tecalcet, and a vasopressin V2 receptor antagonist vaptan such as tolvaptan, in a pharmaceutical composition and administer such a composition orally to a subject in need thereof treat cystic kidney disease, because Moe teaches that compound A, administered orally, is effective to treat cystic kidney disease, Moe also teaches that calcimimetic compounds of the invention can be administered together with vasopressin V2 receptor antagonists such as tolvaptan, and Higashihara teaches that tolvaptan is effective to treat cystic kidney disease. Therefore, one of ordinary skill in the art would have reasonably expected that combining compound A taught by Moe (tecalcet) and a vasopressin V2 receptor antagonist which is tolvaptan, will result in a composition/product combination effective to treat cystic kidney disease. Since all composition components herein are known to be useful to treat cystic kidney disease, it is considered prima facie obvious to combine In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 13-18 are rejected as prima facie obvious.

Conclusion
Claims 13-18 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627